PER CURIAM:
Matthew Davis appeals the district court’s order denying his motion for reconsideration of its order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.* We have reviewed the record and find no reversible error. *162We therefore affirm for the reasons stated by the district court. See United States v. Davis, No. 6:95-cr-00284-JAB-l (M.D.N.C. Apr. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.


Although the district court granted Davis’ § 3582(c)(2) motion, the reduction granted by *162the court did not reduce Davis’ sentence to the full extent he requested.